Name: Commission Regulation (EEC) No 123/82 of 19 January 1982 on arrangements for imports into the United Kingdom, Italy and France of certain textile products originating in the People' s Republic of China
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 16/ 14 Official Journal of the European Communities 22. 1 . 82 COMMISSION REGULATION (EEC) No 123/82 of 19 January 1982 on arrangements for imports into the United Kingdom, Italy and France of certain textile products originating in the People's Republic of China onal quantitative limits fixed in 1981 will have to be prolonged in 1982, HAS ADOPTED THIS REGULATION : Article 1 The provisional quantitative limits set out in the Annexes to Regulations (EEC) No 2232/81 , (EEC) No 2296/81 , (EEC) No 2576/81 , (EEC) No 2658/81 , (EEC) No 3043/81 and (EEC) No 3338/81 are prolonged for the year 1982 as set out in the Annex hereto . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3061 /79 of 20 December 1979 on common rules for imports of certain textile products originating in China ('), and in particular Article 1 1 (4) and (5) thereof, Whereas Article 11 of Regulation (EEC) No 3061 /79 lays down the conditions under which quantitative limitations may be established ; Whereas, by Commission Regulations (EEC) No 2232/81 (2), (EEC) No 2296/81 (3), (EEC) No 2576/81 (&lt;), (EEC) No 2658/81 (% (EEC) No 3043/81 ( «) and (EEC) No 3338/81 Q, - provisional quantitative limits were established for the year 1981 for imports into the United Kingdom, Italy and France of certain textile products originating in China pending the outcome of consultations ; Whereas these consultations had not yet resulted in establishing definitive quantitative limits the provisi ­ i Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply until the entry into force of a Regulation establishing definitive quantitative limits following the current consultations. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 January 1982. For the Commission Ã tienne DAVIGNON Vice-President (  ) OJ No L 345, 31 . 12. 1979, p. 1 . 0 OJ No L 218, 4 . 8 . 1981 , p . 12. 0 OJ No L 225, 11 . 8 . 1981 , p . 5. (4) OJ No L 251 , 4. 9 . 1981 , p . 10 . O OJ No L 261 , 15 . 9 . 1981 , p . 14. ( «) OJ No L 303, 24. 10 . 1981 , p . 12. O OJ No L 338, 25 . 11 . 1981 , p . 5 . 22. 1 . 82 Official Journal of the European Communities No L 16/15 ANNEX Cate ­ gory CCT heading No NIMEXE code (1982) Description Member States Units Quantitative limits from 1 January to 31 December 1982 16 61.01 B V c) 1 2 3 61.01-51 ; 54 ; 57 Men's and boys' outer garments : Men's and boys ' woven suits (inclu ­ ding coordinate suits consisting of two or three pieces, which are ordered, packed, consigned and normally sold together), of wool , of cotton or of man-made textile fibres, excluding ski suits F 1 000 pieces 23 25 60.04 B IV b) 2 aa) bb) d) 2 aa) bb) 60.04-51 ; 53 ; 81 ; 83 Under garments, knitted or crocheted, not elastic or rubberized : Women's, girls' and infants' (other than babies') knitted or crocheted pyjamas and night dresses, of cotton or synthetic fibres F 1 000 pieces 52 27 60.05 A II b) 4 dd) 61.02 B II e) 5 aa) bb) cc) 60.05-51 ; 52 ; 54 ; 58 61.02-57 ; 58 ; 62 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : II . Other Women's, girls' and infants' outer garments : B. Other : Women's, girls' and infants' (other than babies ') woven and knitted or crocheted skirts, including divided skkts UK 1 000 pieces 119 40 / 62.02 B IV a) c) 62.02-83 ; 85 ; 89 Bed linen, table linen, toilet linen and kitchen linen, curtains and other fur ­ nishing articles : B. Other : Woven curtains (other than net curtains) and furnishing articles, of wool, of cotton or of man-made textile fibres I Tonnes 190 78 ex 61.01 All Bill V f) 1 g) 1 2 3 61.01-09 ; 24 ; 25 ; 26 ; 81 ; 92 ; 95 ; 96 Men's and boys' outer garments : Men's and boys' woven bath robes, dressing gowns, smoking jackets and similar indoor wear and other outer garments, except garments of catego ­ ries 6, 14 A, 14 B, 16, 17, 21 , 76 and 79, of wool , of cotton or of man-made textile fibres I Tonnes 139 No L 16/16 Official Journal of the European Communities 22. 1 . 82 Cate- ' gory CCT heading , No NIMEXE code ( 1982) Description MemberStates Units Quantitative limits from 1 January to 31 December 1982 80 61.02 A 61.04 A 61.02-01 ; 03 61.04-01 ; 09 Women's, girls' and infants' outer garments : A. Babies' garments ; girls' garments up to and including commercial size 86 : Women's, girls' and infants' under garments : A. Babies' garments ; girls' garments up to and including commercial size 86 : Babies' woven garments of wool , of cotton or of man-made textile fibres UK Tonnes 34 87 61.10 61.10-00 \ Gloves, mittens, mitts, stockings, socks and sockettes, not knitted or crochetÃ ©d UK Tonnes 32